Case 1:17-cv-00871-LPS Document 187 Filed 10/23/18 Page 1 of 4 PageID #: 10560

                                                                                     David M. Fry
                                                                                     I.M. Pei Building
                                                                                     1105 North Market Street, 12th Floor
                                                                                     Wilmington, DE 19801
                                                                                     (302) 298‐0705 ‐ Direct
                                                                                     dfry@shawkeller.com

                                           October 23, 2018
BY CM/ECF AND HAND DELIVERY
The Honorable Christopher J. Burke
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801
        Re:     Ethicon LLC, et al. v. Intuitive Surgical, Inc., et al., C.A. No. 17-871-LPS
Dear Judge Burke:
        Pursuant to the Court’s October 17 Oral Order, I write on behalf Intuitive Surgical to request
that the Court compel Ethicon to collect and produce responsive documents from two witnesses
recently identified in Ethicon’s amended initial disclosures.
        I.      Factual Background
        Ethicon served its initial disclosures on November 20, 2017, identifying two of its marketing
directors—Jennifer Nagy and Nitin Jain—as having knowledge of the “[b]ackground, history,
marketing, use, sale, praise, and commercial success of Plaintiff’s surgical staplers.” Exh. A.
Ethicon also identified Ms. Nagy and Mr. Jain as its only ESI custodians with marketing-related
employment duties. Id. Ethicon’s eight other ESI custodians were inventors of the patents-in-suit,
including five witnesses who are named inventors on each of three related patents (“the Power
Patents”).
        Ethicon amended its initial disclosures on October 3, 2018—almost a year after its original
disclosures and just six weeks before the close of fact discovery. Exh. B. Its amended disclosures
identified, for the first time, two additional witnesses with knowledge regarding competition,
marketing, and sales: Tom O’Brien, a senior-level marketing executive, and Dr. Elliott Fegelman, an
Ethicon medical director. Id.; Exhs. C, D (LinkedIn profiles).
         After serving its amended disclosures, Ethicon informed Intuitive that it no longer intends to
call as trial witnesses Mr. Jain and four of the five previously-listed Power Patent inventors (William
Weisenburg, Jerome Morgan, Kyle Moore, and Mark Ransick). Thus, five of Ethicon’s ten ESI
custodians are now unlikely to have any role at trial. Instead, Ethicon will call Mr. O’Brien and Dr.
Fegelman in their place. When Intuitive asked if Ethicon would collect and produce responsive
documents from these new witnesses, Ethicon refused, claiming that “additional document collection
and production from Mr. O’Brien and [Dr.] Fegelman would only result in documents that are
duplicative of materials that have already been produced” because these witnesses were “identified
for subject matter that is identical to that of” Ms. Nagy and Mr. Jain. Exh. E.
        II.     Legal Standards
       Pursuant to the stipulated Order Governing the Standard for Discovery of Electronically
Stored Information (“ESI”) and Paper Documents (the “ESI Order”) in this matter, each party was
required to serve “a list of the Party’s ten most likely custodians[.]” D.I. 83, ¶ 2(b). These lists were
Case 1:17-cv-00871-LPS Document 187 Filed 10/23/18 Page 2 of 4 PageID #: 10561

SHAW KELLER LLP
The Honorable Christopher J. Burke
Page 2
to serve as “the presumptive limit on ESI discovery[,]” subject to modification on a “showing of
good cause[.]” Id. The ESI Order does not define “good cause,” but in general the good cause
standard “hinges on diligence of the movant and not on prejudice to the non-moving party.” See
Venetec Int’l, Inc. v. Nexus Med., LLC, 541 F. Supp. 2d 612, 618 (D. Del. 2008) (discussing the
good cause standard for modifying a scheduling order under Rule 16).
        In addition to the parties’ obligations under the ESI Order, Rule 34 requires a party to
produce documents “within the scope of Rule 26(b) . . . in the responding party’s possession,
custody, or control” in response to requests for production. Fed. R. Civ. P. 34(a)(1), (b)(2)(B). The
ESI Order imposes a “presumptive limit on ESI discovery[,]” but it imposes no limits on a party’s
obligation to collect and produce other responsive documents. D.I. 83, ¶ 2(b) (emphasis added).
Thus, a party may not refuse to collect and produce non-ESI documents simply because they were
not in the files of its ESI custodians.
       III.    Argument
               A. There is good cause to require Ethicon to conduct custodial ESI
                  collections from Mr. O’Brien and Dr. Fegelman.
        The ESI Order required Ethicon to identify and collect documents from its “ten most likely
custodians”—not simply the ones whose job responsibilities would be least impacted by the
inconvenience of a custodial data collection. D.I. 83, ¶ 2(b). Ethicon’s decision to call Mr. O’Brien
and Dr. Fegelman as its trial witnesses (and not to call Mr. Jain or four of the Power Patent
inventors) strongly suggests that Ethicon’s original custodians were not the witnesses who were
most likely to have discoverable information on the “[b]ackground, history, marketing, use, sale,
praise, and commercial success of Plaintiff’s surgical staplers.” Exh. B.
        Moreover, the fact that Mr. O’Brien and Dr. Fegelman were identified for the same subject
matter as some of Ethicon’s prior custodians does not—as Ethicon claims—indicate that additional
document collection “would only result in documents that are duplicative of materials that have
already been produced.” Exh. E. To the contrary, their job titles and descriptions suggest the
opposite. Unlike Mr. Jain and the Power Patent inventors, Mr. O’Brien is a high-level marketing
executive with “broad experience in marketing, operations and product development[.]” Exh. C
(identifying Mr. O’Brien’s last two positions at Ethicon as “Vice President Global Strategic
Marketing, Energy” and “Vice President Marketing & Endomechanical Platform Leader”). And the
fact that Mr. O’Brien’s name does not appear on the majority of Mr. Jain’s or the Power Patent
inventors’ documents strongly suggests that any overlap with Ethicon’s existing production is
exaggerated.
       Ethicon’s argument is even weaker with respect to Dr. Fegelman. His LinkedIn profile states
that he is a “Medical Director” at Ethicon, whose responsibilities include “New Product
Development, Post-market Surveillance, [and] Evidence Generation”—not general marketing duties
like Mr. Jain or purely engineering duties like the Power Patent inventors. Exh. D. Indeed, Dr.
Fegelman’s name appears on even fewer documents than Mr. O’Brien’s, further suggesting that his
documents are unlikely to overlap with those produced from Ethicon’s prior ESI custodians.
       In short, even if Ethicon properly designated Mr. Jain and the now-dropped Power Patent
inventors in its original list of ESI custodians, there is a strong likelihood that Ethicon’s new
Case 1:17-cv-00871-LPS Document 187 Filed 10/23/18 Page 3 of 4 PageID #: 10562

SHAW KELLER LLP
The Honorable Christopher J. Burke
Page 3
witnesses have non-cumulative electronic documents and communications in their files. Intuitive
diligently sought production of these materials as soon as Mr. O’Brien and Dr. Fegelman were
identified, and Ethicon has offered no valid basis for refusing to produce them. Under these
circumstances, Intuitive has established good cause to require Ethicon to conduct additional ESI
collections from Mr. O’Brien and Dr. Fegelman. See Confluent Surgical, Inc. v. HyperBranch Med.
Tech., Inc., C.A. No. 17-688-LPS-CJB, Oral Order (D. Del. Aug. 23, 2018) (ordering plaintiffs to
“search the custodial files” of an employee who “appear[ed] likely to have relevant electronic
documents in his possession[,]” noting that “[t]he Court does not have enough information to
determine that any such documents would be significantly cumulative of those in the possession of
other proposed custodians”) (Exh. F).
                B. Rule 34 requires Ethicon to collect and produce other responsive
                   documents from Mr. O’Brien and Dr. Fegelman.
        Rule 34 requires production of “designated documents or electronically stored information”
within the scope of Rule 26(b) “in the responding party’s possession, custody, or control[.]” Fed. R.
Civ. P. 34(a) (emphasis added), (b)(2)(B). Thus, an order limiting the scope of electronic
discovery—like the ESI Order in this case—has no bearing on a party’s obligation to collect and
produce other responsive documents.
        Ethicon has provided no justification for refusing to collect and produce documents from
Mr. O’Brien and Dr. Fegelman, which are unquestionably in Ethicon’s “possession, custody, or
control” under Rule 34(a). Indeed, Ethicon has given no indication that it has even spoken with
either witness about whether they have responsive documents in their files. Ethicon simply
assumes—based on its characterization of the intended scope of their testimony—that their
documents will be cumulative of what Ethicon has already produced. That assumption is wrong for
the reasons set forth above.
         Moreover, Intuitive will be severely prejudiced if Ethicon is allowed to call these witnesses at
trial without collecting and producing their documents. By waiting until the last minute to disclose
these witnesses and refusing to produce their documents, Ethicon asks Intuitive to depose them and
prepare their cross-examinations without access to any of their contemporaneous documents and
communications. If this approach were permissible, any large company could shield its trial
witnesses from effective cross-examination by producing documents from lower-level employees,
and then substituting its real trial witnesses near the end of fact discovery. This is not what Rule 34
requires, and it will not lead to a full and fair examination of the issues at trial.
                                           *       *       *
        Ethicon should not be permitted to use the late disclosure of its intended trial witnesses to
shield their documents from discovery. Mr. O’Brien and Dr. Fegelman’s job responsibilities
strongly suggest that they have non-cumulative documents and communications in their files, and
Intuitive diligently sought production as soon as these new witnesses were identified. Accordingly,
there is good cause to require Ethicon to conduct additional ESI collections from Mr. O’Brien and
Dr. Fegelman. Ethicon should also be required to comply with its Rule 34 obligation to collect and
produce other responsive documents in these witnesses’ files.
Case 1:17-cv-00871-LPS Document 187 Filed 10/23/18 Page 4 of 4 PageID #: 10563

SHAW KELLER LLP
The Honorable Christopher J. Burke
Page 4
                                        Respectfully submitted,
                                        /s/ David M. Fry
                                        David M. Fry (No. 5486)
cc:   Clerk of the Court (via hand delivery)
      All Counsel of Record (via CM/ECF and e-mail)
